Citation Nr: 1444466	
Decision Date: 10/06/14    Archive Date: 10/16/14

DOCKET NO.  06-29 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi



THE ISSUE

Entitlement to service connection for generalized anxiety disorder.



REPRESENTATION

Appellant represented by:	Samuel M. Tumey, Attorney



ATTORNEY FOR THE BOARD

M. Katz, Counsel




INTRODUCTION

The Veteran served on active duty from October 1951 to September 1955. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office in Jackson, Mississippi (RO).  

In May 2009, the Board denied the Veteran's claim for entitlement to service connection for generalized anxiety disorder (GAD).  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  By a February 2011 Memorandum Decision and May 2011 Mandate, the Court vacated the Board's May 2009 decision with regard to the above-captioned issue, and remanded the issue to the Board for development and to provide additional reasons and bases in compliance with the Memorandum Decision.

The case was subsequently remanded by the Board in December 2011 and again in June 2012.  Unfortunately, as discussed below, review of the development conducted does not satisfy the Board's previous remand directives, and the case must again be remanded for compliance.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board acknowledges that this Veteran's claim has been remanded twice since the Court issued its Memorandum Decision in February 2011, but finds another remand necessary to obtain a complete etiological opinion and a fair determination with regard to the Veteran's claim in this case.

In December 2011, the Board remanded the issue on appeal to the RO for additional development in compliance with the Court's February 2011 Memorandum Decision.  Specifically, the Board requested that the RO obtain a VA medical opinion discussing the etiology of the Veteran's GAD, and asked that the VA examiner answer specific questions and provide supporting rationale for those opinions.  The Board observed that the competent medical evidence of record did not establish that the Veteran's GAD predated his induction into active duty, and requested a VA opinion addressing the following: (1) Was the Veteran's currently diagnosed GAD incurred in or aggravated by his active duty service?; (2) Does the evidence of record show a continuity of GAD symptomatology since active duty service?; (3) Was the diagnosed in-service "anxiety reaction" a precursor condition or a mild manifestation of what would eventually develop into GAD and do they share common symptoms?; and (4) Are symptoms of a 1951 diagnosis of "anxiety reaction" the same or similar as the symptoms of a present day diagnosis of GAD?

The Veteran was provided with a VA examination in January 2012, but as discussed in the Board's June 2012 Remand, the opinions provided did not comply with the Board's remand directives in that the examiner did not provide all of the opinions requested.  Accordingly, the Board again remanded the Veteran's claim for a new VA opinion.

A new VA opinion was obtained in June 2012, and the VA examiner opined that it was less likely than not that the Veteran's GAD was incurred or aggravated by his active duty service because the Veteran and his family members provided lay statements that anxiety was a longstanding issue for the Veteran.  The VA examiner acknowledged that the evidence showed a continuity of symptomatology of GAD since service discharge, but based the opinion that the GAD was not incurred or aggravated by active duty service upon a finding that the lay evidence established that GAD pre-existed military service.  

In September 2012, the Veteran submitted a private medical opinion stating that the Veteran's GAD symptoms existed continuously since service discharge; however, the physician did not provide an opinion linking the Veteran's current GAD directly to his active duty service.

Another VA opinion was obtained in November 2012, and the examiner reiterated the same opinion provided in June 2012 that it is less likely than not that the Veteran's GAD was incurred in or aggravated by active duty service because the lay evidence of record established that the Veteran's GAD was " a long standing issue from childhood" and therefore pre-existed military service.

Although the June 2012 and November 2012 VA opinions address the questions requested by the Board, the Board finds the rationale provided for those opinions insufficient, and in direct conflict with the statement in the Board's December 2011 remand that the medical evidence was insufficient to establish that the Veteran's GAD pre-existed military service.  In that regard, the Veteran's service entrance examination is wholly silent as to any pre-existing psychiatric issues.  Thus, the presumption of soundness attaches.  The opinions that the Veteran's GAD is not directly related to service because it pre-existed military service were based solely on the lay evidence in the record.  Because the opinions are based solely on the unsubstantiated lay reports of a history of anxiety prior to service, the Board does not find the opinions sufficient to constitute clear and unmistakable evidence sufficient to rebut the presumption of soundness.  See Miller v. West, 11 Vet. App. 345, 348 (1998) (finding that a bare conclusion not supported by any contemporaneous clinical evidence, even one written by a medical professional, without factual predicate in the record does not constitute clear and unmistakable evidence sufficient to rebut the statutory presumption of soundness); see also LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (holding that a bare transcription of a lay history is not transformed into competent medical evidence merely because the transcriber happens to be a medical professional).  Thus, the VA opinions that the Veteran's GAD is not related to service because it pre-existed service are inadequate, and a new VA examination must be provided to properly ascertain the etiology of the Veteran's GAD.



Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Provide the Veteran with a new VA examination to determine the etiology of his GAD.  The claims file and all electronic records must be made available to the examiner and reviewed by the examiner.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  Following a complete review of the evidence of record, to include the service and post-service treatment records, as well as the Veteran's lay statements of record, and a discussion of each, the examiner must provide the following opinions regarding any currently diagnosed GAD: 

(a) Did the currently diagnosed GAD pre-exist active military service? 

(b) If so, upon what clinical evidence or factual predicate is the basis for the opinion that the GAD pre-existed military service?

(c) If it is determined that the Veteran's diagnosed GAD pre-existed military service, did the disorder increase in severity beyond the normal progression of the disorder during active military service?

(d) Assuming that the diagnosed GAD did not pre-exist military service, is it as likely as not (a 50 percent probability or greater) that the GAD is directly related to active military service?  In providing this opinion, the examiner must address the issue of whether the evidence of record shows a continuity of GAD symptomatology since active duty service and also state whether the in-service "anxiety reaction" was a precursor condition or a mild manifestation of what would eventually develop into GAD and whether they share common symptoms.

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.

2.  The RO must notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

3.  After the requested medical opinion has been obtained, the RO must review the medical reports to ensure that they are in complete compliance with the directives of this remand.  Any deficient medical report must be returned to the examiner, and the RO must implement corrective procedures at once.

4.  The RO must then re-adjudicate the Veteran's claim on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative must be furnished a supplemental statement of the case and be given the opportunity to respond thereto.  The appeal must then be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



